DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The present invention is directed to an attention calling device for a vehicle display system.  The prior art fail to teach “the processor executes an attention load reduction region setting process that sets an attention load reduction region that is a region monitored by a drive assisting device comprised in the subject vehicle according to a drive assisting function exerted by operating the drive assisting device, regards the attention load reduction region as the target object and recognizes a position of the attention load reduction region in the target object position recognizing process, and performs the attention calling process by displaying the virtual image for the attention load reduction region in such a manner that conspicuity of the virtual image is lower than a region other than the attention load reduction region based on the position of the attention load reduction region recognized by the target object position recognizing process during operation of the drive assisting device in the display control process” and “the processor executes an attention load reduction region setting process that sets an attention load reduction region that is a region monitored by a drive assisting device comprised in the subject vehicle according to a drive assisting function exerted by operating the drive assisting device, the processor regards an object positioned in front of the subject vehicle as the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Sakuma et al. (US 2022/0084458) discloses a display control device for a vehicle.
-Takemori et al. (US 2022/0016980) discloses a display control device for a vehicle.
-Hato et al. (US 2021/0372810) discloses a head-up display for a vehicle.
-Shimotani et al. (US 10,933,745) discloses a display control apparatus for a vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        3/26/22